INCOME FUND EIGHT A L.P. PORTFOLIO OVERVIEW FIRST QUARTER 2008 ICON Income Fund Eight A L.P. - First Quarter 2008 Portfolio Overview - Dear Fellow Partner of ICON Income Fund Eight A L.P.: We are pleased to present this Portfolio Overview for ICON Income Fund Eight A L.P. (the “Fund”) for the first quarter of 2008.References to “we”, “us” and “our” are references to the Fund, references to “ICON Capital” or the “General Partner” are references to the general partner of the Fund, ICON Capital Corp. The Fund We raised $75,000,000 commencing with our initial offering on September 23, 1998 through the closing of the offering on May 17, 2000. During the reporting period, we continued to operate in our liquidation period, during which time our assets continued to be sold in the ordinary course of business.As we sell our assets, both rental income and finance income will decrease over time, as will expenses related to our assets such as depreciation and amortization expense.Additionally, interest expense should decrease as we reach the expiration of the leases that were financed and the debt is repaid by the lender.As leased equipment is sold, we will experience both gains and losses on these sales.We will continue to liquidate our assets during this period and we expect to see a reduction in revenue and expenses accordingly. Recent Significant Transactions You may recall that we owned a 25% interest in the residual value of a mobile offshore drilling rig which was on lease to Rowan Companies, Inc. through June 2008.We purchased the 25% interest for approximately $1,997,000.You may also be aware that the current market for offshore jack-up oil drilling rigs has been strong.After an extensive remarketing process, we are pleased to report that the drilling rig was sold for $119,000,000, of which our share was about $29,757,000.Approximately $29,444,000 of these proceeds were distributed to our limited partners on August 1, 2008. Portfolio Overview Our equipment portfolio consists of investments we have made directly as well as those that we have made with our affiliates.As of March 31, 2008, our equipment portfolio consisted primarily of the following investments: · Manufacturing equipment subject to a 36-month lease with Playcore Wisconsin, Inc.The equipment is used in the manufacture of playground equipment and backyard products for consumer and commercial markets such as municipalities, parks, recreation departments, schools and other institutions.The purchase price of the equipment was $4,040,000 and the lease is scheduled to expire on December 31, 2008. · An 8% interest in a joint venture that purchased state-of-the-art telecommunications equipment subject to a 48-month lease with Global Crossing Telecommunications, Inc.We acquired our interest for approximately $2,000,000 and the lease is scheduled to expire on March 31, 2010. Transactions with Related Parties Prior to April 1, 2006 and in accordance with the terms of our Amended and Restated Agreement of Limited Partnership, we paid our General Partner (i) management fees ranging from 1% to 7% based on the type of transaction and (ii) acquisition fees, through the reinvestment period, of 3% of the gross value of our acquisition transactions.In addition, our General Partner was reimbursed for certain administrative expenses incurred in connection with our operations. Our General Partner performs certain services relating to the management of our equipment leasing and financing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaise with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. -1- Administrative expense reimbursements are costs incurred by our General Partner that are necessary to the Partnership’s operations.These costs include our General Partner’s legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us.Excluded are salaries and related costs, travel expenses and other administrative costs incurred by individuals with a controlling interest in our General Partner. Although our General Partner continues to provide the services described above, effective April 1, 2006, our General Partner waived its rights to future management fees and administrative expense reimbursements. Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our General Partner totaling $4,642 for the three months ended March 31, 2008.Our General Partner’s interest in our net (loss) income for the three months ended March 31, 2008 and 2007 was $(2,336) and $2,301, respectively. Your participation in the Fund is greatly appreciated and we look forward to sharing continued successes. Sincerely, ICON Capital Corp., General Partner Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as the FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. -2- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Balance Sheets Assets March 31, 2008 December 31, (unaudited) 2007 Current assets Cash and cash equivalents $ 427,936 $ 604,745 Net investment in finance lease 1,337,259 1,555,657 Total current assets 1,765,195 2,160,402 Non-current assets Investments in joint ventures 3,253,718 3,346,186 Other non-current assets, net 168,127 168,127 Total non-current assets 3,421,845 3,514,313 Total Assets $ 5,187,040 $ 5,674,715 Liabilities and Partners' Equity Current liabilities Accrued expenses and other liabilities $ 378,086 $ 163,804 Total current liabilities 378,086 163,804 Total Liabilities 378,086 163,804 Partners' equity General Partner (599,834 ) (592,856 ) Limited Partners 5,408,788 6,103,767 Total Partners' Equity 4,808,954 5,510,911 Total Liabilities and Partners' Equity $ 5,187,040 $ 5,674,715 -3- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended March 2008 2007 Revenue: Rental income $ - $ 1,809,064 Finance income 49,602 103,409 Income from investments in joint ventures 55,063 53,993 Net loss on sales of equipment - (925,053 ) Interest and other income 967 1,295 Total revenue 105,632 1,042,708 Expenses: Depreciation and amortization - 553,931 Interest - 109,238 General and administrative 339,250 150,567 Total expenses 339,250 813,736 (Loss) Income before Minority Interest (233,618 ) 228,972 Minority interest - 1,093 Net (loss) income $ (233,618 ) $ 230,065 Net (loss) income allocable to: Limited Partners $ (231,282 ) $ 227,764 General Partner (2,336 ) 2,301 $ (233,618 ) $ 230,065 Weighted average number of limited partnership units outstanding 735,207 735,232 Net (loss) income per weighted average limited partnership unit $ (0.31 ) $ 0.31 -4- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statement of Changes in Partners' Equity Limited Partner Total Units Limited General Partners' Outstanding Partners Partner Equity Balance, December 31, 2007 735,232 $ 6,103,767 $ (592,856 ) $ 5,510,911 Net loss - (231,282 ) (2,336 ) (233,618 ) Limited partnership units redeemed (140 ) (4,177 ) - (4,177 ) Cash distributions to partners - (459,520 ) (4,642 ) (464,162 ) Period ended March 31, 2008 (unaudited) 735,092 $ 5,408,788 $ (599,834 ) $ 4,808,954 -5- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 2008 2007 Cash flows from operating activities: Net (loss) income $ (233,618 ) $ 230,065 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Rental income paid directly to lenders by lessees - (1,809,064 ) Finance income (49,602 ) (103,409 ) Net loss on sales of equipment - 925,053 Income from investments in joint ventures (55,063 ) (53,993 ) Depreciation and amortization - 553,931 Interest expense on non-recourse financing paid directly to lenders by lessees - 109,238 Minority interest - (1,093 ) Changes in operating assets and liabilities: Collection of finance lease 268,000 462,794 Other assets - 349,273 Deferred rental income Due to General Partner and affiliates, net - (155,829 ) Accrued expenses and other liabilities 214,282 (485,052 ) Distributions received from joint ventures 55,063 54,081 Net cash provided by operating activities 199,062 75,995 Cash flows from investing activities: Proceeds from sales of equipment - 4,313,118 Distributions received from joint ventures 92,468 93,223 Net cash provided by investing activities 92,468 4,406,341 Cash flows from financing activities: Cash distributions to partners (464,162 ) (649,828 ) Distribution to joint venture - (426,000 ) Redemption of limited partnership units (4,177 ) - Net cash used in financing activities (468,339 ) (1,075,828 ) Net (decrease) increase in cash and cash equivalents (176,809 ) 3,406,508 Cash and cash equivalents, beginning of the period 604,745 283,188 Cash and cash equivalents, end of the period $ 427,936 $ 3,689,696 ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, 2007 Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid directly to lenders by third parties $ 3,138,048 -6- Forward-Looking Information – Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the
